Case 0:20-cv-60428-RAR Document 1 Entered on FLSD Docket 02/27/2020 Page 1 of 12



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.

  RYAN TURIZO,
  individually and on behalf of all
  others similarly situated,                                    CLASS ACTION

          Plaintiff,                                            JURY TRIAL DEMANDED

  v.

  JPMORGAN CHASE & CO.,

        Defendant.
  ______________________________/

                                      CLASS ACTION COMPLAINT

          Plaintiff Ryan Turizo brings this class action against Defendant JPMorgan Chase & Co.,

  and alleges as follows upon personal knowledge as to himself and his own acts and experiences,

  and, as to all other matters, upon information and belief, including investigation conducted by his

  attorneys.

                                       NATURE OF THE ACTION

          1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

  § 227 et seq., (“TCPA”), arising from Defendant’s violations of the TCPA.

          2.      To solicit consumers for its AARP Credit Card, Defendant engages in unsolicited

  prerecorded message marketing with no regard for privacy rights of the recipients of those messages.

          3.      Upon information and belief, Defendant caused thousands of unsolicited prerecorded

  messages to be sent to the cellular telephones of Plaintiff and class members, causing them injuries,

  including invasion of their privacy, aggravation, annoyance, intrusion on seclusion, trespass, and

  conversion.


                                                    1
Case 0:20-cv-60428-RAR Document 1 Entered on FLSD Docket 02/27/2020 Page 2 of 12



          4.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

  Plaintiff also seeks statutory damages on behalf of himself and Class Members, as defined below, and

  any other available legal or equitable remedies resulting from the illegal actions of Defendant.

                                     JURISDICTION AND VENUE

          5.      This Court has original jurisdiction over this case pursuant to 28 U.S.C. § 1331 because

  it arises under the laws of the United States.

          6.      This Court has subject matter jurisdiction over this action pursuant to 47 U.S.C. §

  227(b)(3).

          7.      Defendant is subject to personal jurisdiction in Florida because this suit arises out of and

  relates to Defendant’s significant contacts with this State. Defendant initiated and directed, or caused

  to be initiated and directed by its agent(s), telemarketing and/or advertisement calls into Florida, using

  prerecorded messages and without the recipients’ prior express written consent, in violation of the

  TCPA.

          8.      Specifically, Defendant initiated and directed, or caused to be initiated and directed by

  its agent(s), the transmission of unsolicited prerecorded messages to Plaintiff’s cellular telephone

  numbers to sell products and services in Florida. Plaintiff’s telephone number has area code that

  specifically coincide with locations in Florida, and Plaintiff received the message on his cellular

  telephone while residing in and physically present in Florida.

          9.      Plaintiff’s claims for violation of the TCPA against Defendant, and the resulting injuries

  caused to Plaintiff by Defendant’s marketing calls, which includes the invasion of Plaintiffs’ privacy,

  arose in substantial part from Defendants’ direction of those messages into Florida.

          10.     Additionally, Defendant directs, markets, and provides substantial business activities

  throughout the State of Florida.



                                                       2
Case 0:20-cv-60428-RAR Document 1 Entered on FLSD Docket 02/27/2020 Page 3 of 12



          11.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1) because a

  substantial part of Defendant’s actions and omissions, as well as Plaintiff’s suffered injuries, which gave

  rise to the claims asserted in this action occurred, in part, in this District.

                                                    PARTIES

          12.      Plaintiff is a natural person who, at all times relevant to this action, was and is a citizen

  and resident of Broward County, Florida.

          13.      Defendant is a foreign corporation with a principal address of 383 Madison Avenue,

  New York, NY 10179. Defendant has authorized CT Corporation System located at 1200 South Pine

  Island Road, Plantation, FL 33324 as its registered agent for service of process.

                                                   THE TCPA

          14.      The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

  an automatic telephone dialing system or an artificial or prerecorded message; (3) without the recipient’s

  prior express consent. 47 U.S.C. § 227(b)(1)(A).

          15.      The TCPA exists to prevent communications like the ones described within this

  Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

          16.      In an action under the TCPA, a plaintiff must show only that the defendant “called a

  number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

  F.3d 1265 (11th Cir. 2014).

          17.      The Federal Communications Commission (“FCC”) is empowered to issue rules and

  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and



                                                         3
Case 0:20-cv-60428-RAR Document 1 Entered on FLSD Docket 02/27/2020 Page 4 of 12



  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

  they pay in advance or after the minutes are used.

          18.     In 2012, the FCC issued an order further restricting automated telemarketing calls,

  requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of Rules

  & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb.

  15, 2012) (emphasis supplied).

          19.     To obtain express written consent for telemarketing calls, a defendant must establish

  that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

  disclosure’ of the consequences of providing the requested consent….and [the plaintiff] having received

  this information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

  designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

  1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

          20.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

  initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

  investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

  communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

  communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

          21.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

  good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

  Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

          22.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

  transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

  820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R. § 64.1200(f)(12)); In re Rules and Regulations



                                                       4
Case 0:20-cv-60428-RAR Document 1 Entered on FLSD Docket 02/27/2020 Page 5 of 12



  Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

  WL 21517853, at *49).

          23.     The FCC has explained that calls motivated in part by the intent to sell property, goods,

  or services are considered telemarketing under the TCPA.            See In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

  This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

  services during the call or in the future. Id.

          24.     In other words, offers “that are part of an overall marketing campaign to sell property,

  goods, or services constitute” telemarketing under the TCPA. See In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).

          25.     If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

  obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

  the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

  “for non-telemarketing and non-advertising calls”).

          26.     With respect to standing, as recently held by the United States Court of Appeals for the

  Eleventh Circuit:

          [T]he receipt of an unsolicited phone call is an injury that the district court can
          remedy. And we know that Congress focused on precisely this kind of harm when it
          passed the TCPA, finding that "[m]any consumers [were] outraged over the
          proliferation of intrusive, nuisance calls to their homes from telemarketers." Pub. L. No.
          102-243, § 2, 105 Stat. 2394, 2394. Congress identified telemarketing as a potentially
          "intrusive invasion of privacy," suggesting to us that Congress considered the receipt of
          an unwanted telemarketing call to be a real injury.

  Cordoba v. DIRECTV, LLC, 942 F.3d 1259, 1270 (11th Cir. 2019).




                                                      5
Case 0:20-cv-60428-RAR Document 1 Entered on FLSD Docket 02/27/2020 Page 6 of 12



                                                    FACTS

          27.     On or about February 25, 2020, Defendant placed a prerecorded message call to

  Plaintiff’s cellular telephone number.

          28.     The call originated from telephone number 1-800-283-1211, which is owned and/or

  operated by or behalf of Defendant.

          29.     The purpose of the call and the associated prerecorded message was to promote

  Defendant’s AARP Credit Card.

          30.     Defendant’s tortious conduct against Plaintiff occurred in part within this district and,

  on information and belief, Defendant sent the same prerecorded message complained of by Plaintiff to

  other individuals within this judicial district, such that some of Defendant’s acts have occurred within

  this district, subjecting Defendant to jurisdiction here.

          31.     At no point in time did Plaintiff provide Defendant with his express written consent to

  be contacted with marketing or promotional prerecorded messages on his cellular telephone.

          32.     Plaintiff is the sole user and/or subscriber of the cellular telephone number that received

  Defendant’s prerecorded message.

          33.     Defendant’s unsolicited prerecorded message caused Plaintiff actual harm, including

  invasion of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

  Defendant’s prerecorded message also inconvenienced Plaintiff and caused disruption to his daily life.

          34.     Indeed, Defendant’s “unwanted telemarketing call made in violation of the provisions

  enumerated in the TCPA is a concrete injury that meets the minimum requirements of Article III

  standing.” See Cordoba v. DIRECTV, LLC, 942 F.3d 1259 (11th Cir. 2019) (citing Susinno v. Work

  Out World Inc., 862 F.3d 346, 351- 52 (3d Cir. 2017) (finding Article III standing where “Susinno

  alleged that on July 28, 2015, she received an unsolicited call on her cell phone from a fitness company



                                                       6
Case 0:20-cv-60428-RAR Document 1 Entered on FLSD Docket 02/27/2020 Page 7 of 12



  called Work Out World (WOW). Susinno did not answer the call, so WOW left a prerecorded

  promotional offer that lasted one minute on her voicemail.”).

          35.     Defendant’s prerecorded message also took up space on Plaintiff’s voicemail box. The

  cumulative effect of unsolicited prerecorded messages like Defendant’s poses a real risk of ultimately

  rendering Plaintiff’s voicemail box unusable. In fact, a typical cellular telephone like Plaintiff’s is only

  capable of holding between 20 and 30 voicemails. Thus, if left unchecked, companies like Defendant

  would flood consumers’ limited voicemail boxes.

          36.     Defendant’s prerecorded message also caused the depletion of Plaintiff’s cellular

  telephone battery. The battery used to power Plaintiff’s cellular telephone can only be recharged a

  limited number of times before the battery’s voltage begins to decrease, causing the cellular phone to

  turn off completely, without warning, if the battery drops below the minimum voltage needed to safely

  power Plaintiff’s cellular telephone.

                                           CLASS ALLEGATIONS

                PROPOSED CLASS

          37.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

  himself and all others similarly situated.

          38.     Plaintiff brings this case on behalf of the below defined Class:

                       All persons within the United States who, within the four
                       years prior to the filing of this Complaint; were sent a pre-
                       recorded or artificial voice call; from Defendant or anyone
                       on Defendant’s behalf; for the purpose of promoting
                       Defendant’s AARP Credit Card.

          39.     Defendant and their employees or agents are excluded from the Class.

          40.     Plaintiff does not know the number of members in the Class but believes the Class

  members number in the several thousands, if not more.


                                                       7
Case 0:20-cv-60428-RAR Document 1 Entered on FLSD Docket 02/27/2020 Page 8 of 12



            NUMEROSITY

         41.      Upon information and belief, Defendant has placed prerecorded calls to cellular

  telephone numbers belonging to thousands of consumers throughout the United States without their

  prior express written consent. The members of the Class, therefore, are believed to be so numerous that

  joinder of all members is impracticable.

         42.      The exact number and identities of the Class members are unknown at this time and can

  be ascertained only through discovery. Identification of the Class members is a matter capable of

  ministerial determination from Defendant’s call records.

               COMMON QUESTIONS OF LAW AND FACT

         43.      There are numerous questions of law and fact common to the Class which predominate

  over any questions affecting only individual members of the Class. Among the questions of law and

  fact common to the Class are:

                      (1) Whether Defendant made non-emergency calls to Plaintiff and Class members’

                          cellular telephones using prerecorded messages;

                      (2) Whether Defendant can meet their burden of showing that they obtained prior

                          express written consent to make such calls;

                      (3) Whether Defendant conduct was knowing and willful;

                      (4) Whether Defendant are liable for damages, and the amount of such damages;

                          and

                      (5) Whether Defendant should be enjoined from such conduct in the future.

         44.      The common questions in this case are capable of having common answers. If Plaintiff’s

  claim that Defendant routinely transmits prerecorded messages to telephone numbers is accurate,

  Plaintiff and the Class members will have identical claims capable of being efficiently adjudicated and



                                                    8
Case 0:20-cv-60428-RAR Document 1 Entered on FLSD Docket 02/27/2020 Page 9 of 12



  administered in this case.

                TYPICALITY

          45.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

                PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          46.     Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Class.

                SUPERIORITY

          47.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant wrongful conduct are too small to warrant the expense of individual lawsuits.

  The likelihood of individual Class members prosecuting their own separate claims is remote, and, even

  if every member of the Class could afford individual litigation, the court system would be unduly

  burdened by individual litigation of such cases.

          48.     The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.




                                                       9
Case 0:20-cv-60428-RAR Document 1 Entered on FLSD Docket 02/27/2020 Page 10 of 12



                                              COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227(b)
                               (On Behalf of Plaintiff and the Class)

            49.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.

            50.   It is a violation of the TCPA to make any call using a prerecorded message without

  the express consent of the recipient. 47 U.S.C. § 227(b)(1)(A)(iii).

            51.   Defendant – or third parties directed by Defendant – used prerecorded messages to

  place marketing non-emergency telephone calls to the telephones of Plaintiff and the other

  members of the Class.

            52.   These calls were made without regard to whether Defendant had first obtained

  express written consent from the called party to make such calls. In fact, Defendant did not have

  prior express written consent to call the cell phones of Plaintiff and the other members of the

  putative Class when its calls were made.

            53.   Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using prerecorded messages

  to make non-emergency telephone calls to the telephones of Plaintiff and the other members of the

  putative Class without their prior express written consent.

            54.   As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls.




                                                   10
Case 0:20-cv-60428-RAR Document 1 Entered on FLSD Docket 02/27/2020 Page 11 of 12



                                          PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Ryan Turizo, on behalf of himself and the other members of the

  Class, prays for the following relief:

            a.      A declaration that Defendant’s practices described herein violate the Telephone

  Consumer Protection Act, 47 U.S.C. § 227;

            b.      A declaration that Defendant’s violations of the Telephone Consumer Protection

  Act, 47 U.S.C. § 227, were willful and knowing;

            c.      An injunction prohibiting Defendant from using prerecorded messages to call

  telephone numbers without the prior express written consent of the called party;

            d.      An award of actual, statutory damages, and/or trebled statutory damages; and

            e.      Such further and other relief the Court deems reasonable and just.

                                               JURY DEMAND

             Plaintiff and Class Members hereby demand a trial by jury.

                                DOCUMENT PRESERVATION DEMAND

            Plaintiff demands that Defendants take affirmative steps to preserve all records, lists, electronic

  databases or other itemization of telephone numbers associated with Defendants and the calls as alleged

  herein.




                                                        11
Case 0:20-cv-60428-RAR Document 1 Entered on FLSD Docket 02/27/2020 Page 12 of 12



    Date: February 27, 2020


                                            Respectfully submitted,


                                            HIRALDO P.A.

                                            /s/ Manuel S. Hiraldo
                                            Manuel S. Hiraldo, Esq.
                                            Florida Bar No. 030380
                                            401 E. Las Olas Boulevard
                                            Suite 1400
                                            Ft. Lauderdale, Florida 33301
                                            Email: mhiraldo@hiraldolaw.com
                                            Telephone: 954.400.4713

                                            THE LAW OFFICES OF JIBRAEL S.
                                            HINDI
                                            Florida Bar No. 118259
                                            110 SE 6th Street
                                            Suite 1744
                                            Ft. Lauderdale, Florida 33301
                                            Email: jibrael@jibraellaw.com
                                            Telephone: 954-628-5793

                                            Counsel for Plaintiff and the Class




                                       12
